Case: 10-60884     Document: 00511634771         Page: 1     Date Filed: 10/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 17, 2011
                                     No. 10-60884
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ILIR KRASNIQI,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 558 572


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Ilir Krasniqi petitions for review of the denial by the Board of Immigration
Appeals (BIA) of his second motion to reopen removal proceedings. Krasniqi
does not dispute that his motion to reopen is his second and that it is facially
untimely. He argues rather that the BIA abused its discretion in concluding
that he failed to show changed country conditions sufficient to grant him relief.
See Nolos v. Holder, 611 F.3d 279, 281 (5th Cir. 2010) (citing Kucana v. Holder,
130 S. Ct. 827, 838-40 (2010)) (holding this court has jurisdiction to review the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60884   Document: 00511634771     Page: 2   Date Filed: 10/17/2011

                                 No. 10-60884

denial of a motion to reopen based on changed country circumstances). Krasniqi
argues that the evidence he submitted showed that conditions in Kosovo,
following a brief period of improvement in 2005, worsened substantially and that
he, as an ethnic Albanian, faces a serious threat of persecution if he returns to
Kosovo.
      Krasniqi has not shown that the BIA abused its discretion in denying his
motion to reopen. See Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th Cir.
2005). The record demonstrates that, while there continued to be political
unrest and periodic violence in Kosovo between 2005 and 2007, the governing
authorities generally respected the human rights of the residents. Moreover,
ethnic Albanians were not among the populations primarily at risk for violence,
persecution, and discrimination. The BIA’s summation of the evidence, while
succinct, was hardly “aberrational,” “without foundation in the evidence,” or
absent of “any perceptible rational approach.” See Manzano-Garcia, 413 F.3d at
469. The petition for review is DENIED.




                                       2